471 F.2d 1197
T. W. MILAM and Carrie G. Milam, Plaintiffs-Appellants,v.READING & BATES OFFSHORE DRILLING COMPANY, Amoco ProductionCompany, et al., Defendants-Appellees.
No. 72-3081 Summary Calendar*
United States Court of Appeals,Fifth Circuit.
Jan. 8, 1973.Rehearing Denied Feb. 2, 1973.Certiorari Denied April 2, 1973.See 93 S. Ct. 1550.

J. B. Jones, Jr., Cameron, La., for plaintiffs-appellants.
J. Y. Gilmore, Jr., New Orleans, La., for defendants-appellees.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
The factual situation and the legal issues presented in this case are in all material respects identical to those in Futch v. Midland Enterprises, Inc., 471 F.2d 1195 (1972), decided today.


2
On June 30, 1964, Arnold Milam, a motorman aboard the seagoing drilling barge C. P. Baker, was killed when a "blowout" caused that vessel to burn and sink in the Gulf of Mexico.  Elvie Milam, the decedent's widow and Administratrix of his estate, compromised and settled all claims arising from the death of her husband for consideration of 47,500 dollars.  Some eight years later, in 1972, this action, predicated on the decision of Moragne v. States Marine Lines, Inc., 398 U.S. 375, 90 S. Ct. 1772, 26 L. Ed. 2d 339 (1970), was filed by Arnold L. Milam's parents, T. W. Milam and Carey Milam.  The trial court granted summary judgment for the defendants.


3
For the reasons discussed in our opinion in Futch, supra, we hold decedent's parents have no standing to bring this action.  Accordingly, the judgment of the court below is


4
Affirmed.



*
 Rule 18, 5th Cir.; see Iebell Enterprises, Inc. v. Citizens Casualty Co. of N. Y., 431 F.2d 409, Part I (5th Cir. 1970)